DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 6, 2021 has been entered.

Status
This instant application No. 16/205515 has claims 1-20 pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (Pub. No. US2010/0251219 published on September 30, 2010; hereinafter Peacock) in view of Liang et al. (Pub. No. US2004/0060058 published on March 25, 2004; hereinafter Liang) in view of Kim et al. (Pub. No. US2009/0158385 published on June 18, 2009; hereinafter Kim).
Regarding claim 1, Peacock disclose the following: 
(Currently Amended) A method comprising: 
opening, by a computer device, a global data dictionary of a virtual machine running on the computer device, wherein the global data dictionary stores class data in the form of references associated with allocated respective program objects, wherein the global data dictionary is built over time as an application progresses; 
(Peacock teaches opening, by a computer device, a global data dictionary or weak hash map of a virtual machine, e.g. VM or JVM [0002, 0025], running on the computer device [0002, 0017], the step of opening is evidenced by “creating a weak hash map entry, said associating comprising assigning the target object to a key of the weak hash map entry, and said associating comprising assigning the target state info object to a value of the weak hash map entry” [0002], wherein the global data dictionary or weak hash map [0025; FIG. 1B, Element 41] stores class data in the form of references, e.g. key-value entries [0025], associated with allocated respective program objects, such as a target object, an application object, and target state info object [0026], wherein the global data dictionary is built over time as an application progresses [0017; Claim 2 of Peacock], e.g. “The heap space 30 represents memory spaces for application programs executed by the virtual machine 20…The heap space 30 is a data area from which memory for all class instances and arrays is allocated at runtime of the virtual machine 20 while executing the threads” [0017])
running, by the computer device, the application on the virtual machine; 
Peacock teaches running, by the computer device, the application on the virtual machine [0002, 0017], as evidenced by “the application object running on the virtual machine” [0002] and “application programs executed by the virtual machine” [0017])
allocating, by the computer device, program objects that relate to the application, thereby generating allocated program objects that relate to the application; 
(Peacock teaches allocating, by the computer device, program objects, e.g. “class instances and arrays is allocated at runtime of the virtual machine” [0017] and “allocation and garbage collection of objects in the heap space are performed by a memory management component of the virtual machine” [0033], that relate to the application [0017], e.g. “application programs” [0017], thereby generating allocated program objects that relate to the application [0017, 0033])
initializing, by the computer device, a system trace module on the virtual machine; 
(Peacock teaches initializing, by the computer device, a system trace module, e.g. “The trace engine 25 is a system program of the virtual machine 20” [0013], on the virtual machine [0019], e.g. “trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019])
collecting and storing in the global data dictionary, by the computer device, additional class data that was not originally abstracted, the additional class data being references to the allocated program objects that relate to the application; 
(Peacock teaches collecting, e.g. “using a weak hash map entry such that the target state info object is garbage collected when the target object is garbage collected” [Abstract], and storing, e.g. “stores the state information of the target object in a target state info object in a heap space such that the state information is maintained across instances of the virtual machine” [Abstract] in the global data dictionary or weak hash map of the heap [Abstract; 0026], by the computer device, additional class data creates numerous File objects during execution, the same embodiment of the present invention enables the user of the virtual machine (JVM) to analyze and/or debug a failure to read, write, and/or close a File object created by the application program. The same embodiment creates a respective File state info object and associates the respective File state info object with each File object created. The respective File state info object comprises call path information used for creating each File object. The failure to read, write, and/or close is specified as a triggering event for the trace engine to output the respective File state info object that is associated with each File object. Consequently, when a File object of each File object causes the failure to read, write, and/or close the File object, the user of the application program obtains a File state info object that is associated with the File object. Also, because the File object and the File state info object are associated via a WeakHashMap entry” [0027], the additional class data being references, e.g. map entries cited as follows: “the target state info object 51 that is mapped to the target object 32 through an entry of the WeakHashMap” [0026], to the allocated program objects that relate to the application [0019, 0026; FIG. 1B, Elements 31 and 32])
triggering, by the computer device, the system trace module to access the global data dictionary in response to a trace event, the trace event indicating a problem; 
(Peacock teaches triggering, by the computer device, the system trace module [0019] to access the global data dictionary in response to a trace event [0023], e.g. “When a triggering event pertaining to the target object 32 occurs for the first time, the target state info object 51 is created and the state information of the target object 32 is stored. Thereafter, the target state info object 51 cumulates specified instances of state information of the target object 32 for each triggering event that occurs pertaining to the target object 32” [0023], the trace event indicating a problem, e.g. “The trace engine 25 is configured to transfer the content of the target state info object 51 when a condition is satisfied. Such condition may be, inter alia, a catastrophic problem within the application program” [0024])

However, Peacock does not disclose the following:
allocating, by the computer device, program objects that relate to the application from an operating system onto the virtual machine, thereby generating allocated program objects that relate to the application; 
Nonetheless, this feature would have been made obvious, as evidenced by Liang.
(Liang teaches allocating, by the computer device, program objects [0045, 0053] – see evidence that “the class (or objects of the class) is stored in memory” [0053] - that relate to the application [0042, 0044] from an operating system onto the virtual machine, e.g. “loads in native functions 207 via operating system 209 into the virtual machine implementation and stores the loaded native functions 207 in memory” [0045], thereby generating/creating allocated program objects that relate to the application [0044-0045], e.g. ” As new objects are created, they are stored in the garbage-collected heap” [0045]. 
For further evidence of allocating program objects that relate to the application from an operating system, Liang cites that “memory 213 may include a class and method area for classes and a native function area for native functions” [0045])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the allocating step of Peacock with teachings of Liang. 
The motivation would have been for an operating system to “handle a number of primitive functions for the virtual machine implementation” [0043 – Liang].
Peacock in view of Liang does not disclose the following:
(1)	identifying, by the computer device, particular ones of the allocated program objects in the global data dictionary that relate to the trace event; and 
(2)	consolidating, by the computer device, the additional class data that corresponds to the particular ones of the program objects with abstracted object data that corresponds to the particular ones of the program objects thereby producing integrated trace data in a trace log used in diagnosing the problem, the additional class data being different from the abstracted object data.  
***EXAMINER’S INTERPRETATION:
	The claim recites a step of consolidating/joining, by the computer device, the additional class data that corresponds to the particular ones of the program objects with abstracted object data that corresponds to the particular ones of the program objects. 
	Claim language also recites “thereby producing integrated trace data in a trace log used in diagnosing the problem” – which as intended result of the consolidating step. The consolidated additional class data with abstracted object data are the same as the integrated trace data, therefore no patentable weight is given to this feature. 
	Finally, the claim recites the additional class data being different from the abstracted object data – and this feature is given patentable weight. 
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
(1) (Kim teaches identifying via extraction [0035], by the computer device, particular ones of the allocated program objects, e.g. “extract an object and operation information” [0035], in the global data dictionary, e.g. “target operation detection data D203” [0034], that relate to the trace event, e.g. “log information, which is obtained by tracing all the system calls generated in a driven process” [0033]) 
(2) (Kim teaches consolidating or grouping and normalizing [0038-0039], by the computer device, the additional extracted class data that corresponds to the particular ones of the program objects [0034-
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these identifying and consolidating steps of Kim on the allocated program objects of Peacock in view of Liang. 
The motivation would have been to consolidate the additional class data and abstracted object data, “thereby reducing the complexity of a security policy of the system” [0037 – Kim].
Regarding claim 2, Peacock in view of Liang in view of Kim disclose the following: 
further comprising: 
initializing, by the computer device, the virtual machine; and 6244-402412Appl. No. 16/205,515P201704747US01 
(Peacock teaches initializing, by the computer device [0014], the virtual machine, e.g. “starting a virtual machine 20 with trace options” [0019]. 
The computer device is cited as a “computer system 90” which “is the hardware platform in which the virtual machine 20 executes” [0014])
purging, by the computer device, the global data dictionary upon termination of the virtual machine.  
Peacock teaches purging or dumping, by the computer device, the global data dictionary or entries of a weak hash map [0034] upon termination of the virtual machine, e.g. “When the virtual machine crashes, the virtual machine creates a system dump of entries of the WeakHashMap. Consequently, the target object and the target state info object survive a termination of the virtual machine as application objects in a system dump” [0034])
Regarding claim 3, Peacock in view of Liang in view of Kim disclose the following: 
further comprising loading, by the computer device, the application into the virtual machine.  
(Liang teaches loading, by the computer device, the application [0042] into the virtual machine, e.g. “The virtual machine implementation itself includes a dynamic class loader and verifier 211, a native function loader 215, memory 213 and execution engine 217. The dynamic class loader and verifier 211 loads application classes 203 and library classes 205 via operating system 209 into a memory 213” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the feature of Liang to load the application class into the virtual machine of Peacock.
The motivation would have been to load in application classes, which “typically constitute programs to be executed by the virtual machine implementation that have been compiled to virtual machine instructions” [0042 – Liang]. 
Regarding claim 5, Peacock in view of Liang in view of Kim disclose the following: 
wherein the system trace module is a signal handler that is invoked when the application is intercepted with a pre-defined signal.  
Peacock teaches that the system trace module or trace engine is a signal/event handler that is invoked when the application is intercepted, e.g. “When the target object 32 of the application object 31 is invoked, the trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019], with a pre-defined signal or specified trace option [0019])
Regarding claim 7, Peacock in view of Liang in view of Kim disclose the following: 
wherein the operating system resides on the computer device.  
(Liang teaches that the operating system [0045] resides on the computer device or compute system [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the teaching of Liang on the computer device of Peacock.
The motivation would have been to benefit from “computer system 1 used to execute the software of an embodiment of the invention” [0037 – Liang].
Regarding claim 8, Peacock in view of Liang in view of Kim disclose the following: 
wherein the abstracted object data includes socket options. 
(Kim teaches that the abstracted object data includes socket options describing information within an object list data structure [0035], e.g. “For network objects, socket/bind system calls are analyzed and stored in the object list data structure D204 for the used protocol and port number” [0035])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Kim to provide socket options for abstracted object data from the virtual machine of Peacock in view of Liang.  
Kim]. 
Regarding claim 10, Peacock in view of Liang in view of Kim disclose the following: 
wherein the trace event is selected from the group consisting of a user signal, startup of the virtual machine, shutdown of the virtual machine, a particular routine being entered, a particular routine being exited, a specific exception being thrown, and a predefined trace point being hit.  
(Peacock teaches that the trace event is a startup of the virtual machine, e.g. “the virtual machine 20 had been commenced” [0019])
Regarding claims 14 and 17, Peacock disclose the following: 
(Previously Presented) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
open a global data dictionary of a virtual machine running on the computing device, wherein the global data dictionary stores class data in the form of references associated with allocated respective program objects; 
(Peacock teaches opening a global data dictionary or weak hash map of a virtual machine, e.g. VM or JVM [0002, 0025], running on the computer device [0002, 0017], the step of opening is evidenced by “creating a weak hash map entry, said associating comprising assigning the target object to a key of the weak hash map entry, and said associating comprising assigning the target state info object to a value of the weak hash map entry” [0002], wherein the global data dictionary or weak hash map [0025; FIG. 1B, Element 41] stores class data in the form of references, e.g. key-value entries [0025], associated with allocated respective program objects, such as a target object, an application object, and target state info object [0026], wherein the global data dictionary is built over time as an application progresses [0017; Claim 2 of Peacock], e.g. “The heap space 30 represents memory spaces for application programs executed by the virtual machine 20…The heap space 30 is a data area from which memory for all class instances and arrays is allocated at runtime of the virtual machine 20 while executing the threads” [0017])
run a system defined class on the virtual machine; 
(Peacock teaches running a system defined class on the virtual machine [0002, 0017], as evidenced by “the application object running on the virtual machine” [0002] and “application programs executed by the virtual machine” [0017])
allocate program objects that relate to the system defined class, thereby generating allocated program objects that relate to the system defined class; 
(Peacock teaches allocating program objects, e.g. “class instances and arrays is allocated at runtime of the virtual machine” [0017] and “allocation and garbage collection of objects in the heap space are performed by a memory management component of the virtual machine” [0033], that relate to the system defined class [0017], e.g. “application programs” [0017], thereby generating allocated program objects that relate to the system defined class [0017, 0033])
initialize a system trace module on the virtual machine; 
(Peacock teaches initializing a system trace module, e.g. “The trace engine 25 is a system program of the virtual machine 20” [0013], on the virtual machine [0019], e.g. “trace engine 25 is triggered to perform a trace action specified when the virtual machine 20 had been commenced” [0019])
collect and store in the global data dictionary additional class data that was not originally abstracted, the additional class data being references to the allocated program objects that relate to the system defined class; 
(Peacock teaches collecting, e.g. “using a weak hash map entry such that the target state info object is garbage collected when the target object is garbage collected” [Abstract], and storing, e.g. “stores the state information of the target object in a target state info object in a heap space such that the state creates numerous File objects during execution, the same embodiment of the present invention enables the user of the virtual machine (JVM) to analyze and/or debug a failure to read, write, and/or close a File object created by the application program. The same embodiment creates a respective File state info object and associates the respective File state info object with each File object created. The respective File state info object comprises call path information used for creating each File object. The failure to read, write, and/or close is specified as a triggering event for the trace engine to output the respective File state info object that is associated with each File object. Consequently, when a File object of each File object causes the failure to read, write, and/or close the File object, the user of the application program obtains a File state info object that is associated with the File object. Also, because the File object and the File state info object are associated via a WeakHashMap entry” [0027], the additional class data being references, e.g. map entries cited as follows: “the target state info object 51 that is mapped to the target object 32 through an entry of the WeakHashMap” [0026], to the allocated program objects that relate to the system defined class [0019, 0026; FIG. 1B, Elements 31 and 32])
trigger the system trace module to access the global data dictionary in response to a trace event, the trace event indicating a problem; 
(Peacock teaches triggering the system trace module [0019] to access the global data dictionary in response to a trace event [0023], e.g. “When a triggering event pertaining to the target object 32 occurs for the first time, the target state info object 51 is created and the state information of the target object 32 is stored. Thereafter, the target state info object 51 cumulates specified instances of state information of the target object 32 for each triggering event that occurs pertaining to the target object The trace engine 25 is configured to transfer the content of the target state info object 51 when a condition is satisfied. Such condition may be, inter alia, a catastrophic problem within the application program” [0024])

However, Peacock does not disclose the following:
allocate program objects that relate to the system defined class from an operating system onto the virtual machine, thereby generating allocated program objects that relate to the system defined class; 
Nonetheless, this feature would have been made obvious, as evidenced by Liang.
(Liang teaches allocating, by the computer device, program objects [0045, 0053] – see evidence that “the class (or objects of the class) is stored in memory” [0053] - that relate to the system defined class [0042, 0044] from an operating system onto the virtual machine, e.g. “loads in native functions 207 via operating system 209 into the virtual machine implementation and stores the loaded native functions 207 in memory” [0045], thereby generating/creating allocated program objects that relate to the system defined class [0044-0045], e.g. ” As new objects are created, they are stored in the garbage-collected heap” [0045]. 
For further evidence of allocating program objects that relate to the application from an operating system, Liang cites that “memory 213 may include a class and method area for classes and a native function area for native functions” [0045])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the allocating step of Peacock with teachings of Liang. 
Liang].

However, Peacock in view of Liang does not disclose the following:
(1)	identify particular ones of the allocated program objects in the global data dictionary that relate to the trace event; and 
(2)	consolidate the additional class data that corresponds to the particular ones of the program objects with abstracted object data that corresponds to the particular ones of the program objects, the additional class data being different from the abstracted object data.  
***EXAMINER’S INTERPRETATION:
	The claim recites a step of consolidating/joining, by the computer device, the additional class data that corresponds to the particular ones of the program objects with abstracted object data that corresponds to the particular ones of the program objects. 
	Claim language also recites “thereby producing integrated trace data in a trace log used in diagnosing the problem” – which as intended result of the consolidating step. The consolidated additional class data with abstracted object data are the same as the integrated trace data, therefore no patentable weight is given to this feature. 
	Finally, the claim recites the additional class data being different from the abstracted object data – and this feature is given patentable weight. 
Nonetheless, this feature would have been made obvious, as evidenced by Kim.
(1) (Kim teaches identifying via extraction [0035] particular ones of the allocated program objects, e.g. “extract an object and operation information” [0035], in the global data dictionary, e.g. “target operation detection data D203” [0034], that relate to the trace event, e.g. “log information, which is obtained by tracing all the system calls generated in a driven process” [0033]) 
(2) (Kim teaches consolidating or grouping and normalizing [0038-0039] the additional extracted class data that corresponds to the particular ones of the program objects [0034-0035], e.g. “the system call logs stored in the analysis target operation detection data D203”, with abstracted object data that corresponds to the particular ones of the program objects [0035], e.g. “For network objects, socket/bind system calls are analyzed and stored in the object list data structure D204 for the used protocol and port number” and “For file objects, open, unlink, execve, creat, mkdir, execve, chdir, mount, and rmdir system calls are analyzed and stored in the object list data structure D204” [0035], thereby producing integrated/normalized trace data in a trace log [0038] used in diagnosing the “the problem of system resource distribution” [0032], the additional extracted class data [0034] being different from the abstracted object data [0035])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these identifying and consolidating steps of Kim on the allocated program objects of Peacock in view of Liang. 
The motivation would have been to consolidate the additional class data and abstracted object data, “thereby reducing the complexity of a security policy of the system” [0037 – Kim].
Regarding claim 15, Peacock in view of Liang in view of Kim disclose the following: 
wherein the program instructions cause the computing device to initialize the virtual machine; and 
(Peacock teaches initializing, by the computer device [0014], the virtual machine, e.g. “starting a virtual machine 20 with trace options” [0019]. 
The computer device is cited as a “computer system 90” which “is the hardware platform in which the virtual machine 20 executes” [0014])
wherein the allocating the program objects comprises allocating program objects in an object heap of the virtual machine.  
(Peacock teaches that allocating the program objects comprises allocating program objects in an object heap, e.g. “allocation and garbage collection of objects in the heap space” [0033], of the virtual machine [0017, 0033], e.g. “Heaps in the heap space 30 are allocated and are garbage collected by the virtual machine 20. The heap space 30 is shared among all threads of application programs in the virtual machine 20. The heap space 30 is a data area from which memory for all class instances and arrays is allocated at runtime of the virtual machine 20 while executing the threads” [0017])
Regarding claim 16, Peacock in view of Liang in view of Kim disclose the following: 
wherein the program instructions cause the computing device to load into the virtual machine the system defined class.  
(Liang teaches loading into the virtual machine the system defined class, e.g. “The virtual machine implementation itself includes a dynamic class loader and verifier 211, a native function loader 215, memory 213 and execution engine 217. The dynamic class loader and verifier 211 loads application classes 203 and library classes 205 via operating system 209 into a memory 213” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the feature of Liang to load the system defined class into the virtual machine of Peacock.
The motivation would have been to load in application classes, which “typically constitute programs to be executed by the virtual machine implementation that have been compiled to virtual machine instructions” [0042 – Liang]. 
Regarding claim 19, Peacock in view of Liang in view of Kim disclose the following: 
further comprising program instructions to initialize the virtual machine.  
Peacock teaches initializing the virtual machine [0019], e.g. “starting a virtual machine 20 with trace options” [0019]. 
Evidence of Peacock discloses a “computer system 90” which “is the hardware platform in which the virtual machine 20 executes” [0014])
Regarding claim 20, Peacock in view of Liang in view of Kim disclose the following: 
further comprising: 
and program instructions to purge the global data dictionary upon termination of the virtual machine.
(Peacock teaches purging or dumping the global data dictionary or entries of a weak hash map [0034] upon termination of the virtual machine, e.g. “When the virtual machine crashes, the virtual machine creates a system dump of entries of the WeakHashMap. Consequently, the target object and the target state info object survive a termination of the virtual machine as application objects in a system dump” [0034])

However, Peacock does not disclose the following:
program instructions to load into the virtual machine the system defined class; 
Nonetheless, this feature would have been made obvious, as evidenced by Liang.
(Liang teaches loading into the virtual machine the system defined class, e.g. “The virtual machine implementation itself includes a dynamic class loader and verifier 211, a native function loader 215, memory 213 and execution engine 217. The dynamic class loader and verifier 211 loads application classes 203 and library classes 205 via operating system 209 into a memory 213” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock with the teachings of Liang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the feature of Liang to load the system defined class into the virtual machine of Peacock.
Liang]. 
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Liang in view of Kim in view of Ivanov et al. (Pub. No. US2008/0127110 published on May 29, 2008; hereinafter Ivanov).
Regarding claim 4, Peacock in view of Liang in view of Kim does not disclose the following: 
wherein the triggering is in response to a request from an application programing interface.  
Nonetheless, this feature would have been made obvious, as evidenced by Ivanov.
(Ivanov teaches triggering [0033] is in response to a request from an application programing interface [0024-0025], e.g. “the instrumented code at data providers (e.g., monitored systems) and are assigned to the CPT trace record by calling a particular API method, such as an API addMetrico method” [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Ivanov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Perform the triggering step of Ivanov in order to provide an API request within the system of combined functionalities disclosed by Peacock in view of Liang in view of Kim.
The motivation would have been to benefit from “a library that provides one or more APIs (e.g., CPT API) to give access to CPT files and database 120. A CPT API refers to an interface that allows for generation and persistence of performance trace data, which complies with the CPT format that is provided via CAS 104 and stored at CPT database 120, and manages various CPT processes as discussed elsewhere in this document” [0025 – Ivanov.
Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Liang in view of Kim in view of Golfieri et al. (Pub. No. US2017/0060732 filed on August 31, 2015; hereinafter Golfieri).
Regarding claim 6, Peacock in view of Liang in view of Kim does not disclose the following: 
wherein the operating system resides on a device other than the computer device.  
Nonetheless, this feature would have been made obvious, as evidenced by Golfieri.
(Golfieri teaches that the operating system resides on a device [0064-0065] other than the computer device [0014-0015], e.g. [0014; Fig. 1, Elements 150])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Golfieri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Golfieri pertaining to an operating system residing on a device other than the computer device, in order to modify the system disclosed by Peacock in view of Liang in view of Kim.
The motivation would have been as follows: “The virtualization software can therefore include components of a host, console, or guest operating system that performs virtualization functions” [0065 – Golfieri].
Regarding claim 12 Peacock in view of Liang in view of Kim in view of Golfieri disclose the following: 
wherein the running of the application on the virtual machine is provided by a service provider on a subscription, advertising, and/or fee basis.  
(Golfieri teaches that the running of the application [0015] on the virtual machine or “VM” [0015] is provided by a service provider on a subscription basis [0016], e.g. “Such a service provider may provide 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Golfieri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Golfieri to benefit from a service provider when running the application on the virtual machine.  
The motivation would have been as follows: “computing systems that consume a service provided by service provider 182” [0016 – Golfieri].
Claim(s) 9, 11, 13, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Liang in view of Kim in view of Beck et al. (Pub. No. US2012/0260133 published on October 11, 2012; hereinafter Beck).
Regarding claim 9, Peacock in view of Liang in view of Kim disclose the following: 
First, Kim discloses the feature below.
wherein the socket options include a port identifier.  
(Kim teaches that the socket options include a port identifier/number, e.g. “For network objects, socket/bind system calls are analyzed and stored in the object list data structure D204 for the used protocol and port number” [0035])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add this socket option of Kim with respect to the abstracted data object of Peacock in view of Liang. 
The motivation would have been as follows: “In the object list data structure D204, a network object is processed by combining the port number and protocol used by the program” [0036 – Kim].
However, Peacock in view of Liang in view of Kim does not disclose the following:
wherein the socket options include a file descriptor, an internet protocol address and a port identifier.  
Nonetheless, this feature would have been made obvious, as evidenced by Beck.
(Beck teaches that the socket options include a file descriptor, an internet protocol address and a port identifier, e.g. “A process associates its input or output channel file descriptors ( sockets) with a port number and an IP address” [0128])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add the socket options of Beck to identify the abstracted data object of Peacock in view of Liang in view of Kim.
The motivation would have been as follows: “In computer networking, a port is an application-specific or process-specific software construct serving as a communications endpoint...The operating system's networking software has the task of transmitting outgoing data from all application ports onto the network, and forwarding arriving network packets to a process by matching the packets IP address and port numbers” [0128 – Beck].
Regarding claim 11, Peacock in view of Liang in view of Kim in view of Beck disclose the following: 
wherein a service provider at least one of creates, 6244-402413Appl. No. 16/205,515P201704747US01 maintains, deploys and supports the computer device.  
(Beck teaches that “an Internet Service Provider” [0057] supports the computer device, e.g. “the provider wants to know what exactly is going wrong, and why” [0006])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the service provider of Beck to support the computer device of Peacock in view of Liang in view of Kim.
The motivation would have been to provide “a method for diagnosing problems in a computer system” [0045 – Beck].
Regarding claim 13, Peacock in view of Liang in view of Kim in view of Beck disclose the following: 
wherein the computer device includes software provided as a service in a cloud environment.  
(Beck teaches that the computer device includes software provided as a service in a cloud environment, e.g. “For example, a corporation running an enterprise application such as a web-based e-commerce application may employ a number of application servers at one location for load balancing. Requests from users, such as from an example web browser 102 of a user, are received via a network cloud 104 such as the Internet, and can be routed to any of the computing devices 106, 110 and 114. The web browser 102 typically accesses the network cloud 104 via an Internet Service Provider” [0057])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add the software of Beck to the computer device of Peacock in view of Liang in view of Kim.
The motivation would have been to implement “a web-based e-commerce enterprise” [0058 – Beck].
Regarding claim 18, Peacock in view of Liang in view of Kim in view of Beck disclose the following: 
wherein the abstracted object data includes socket options, and the socket options include a port identifier.  
(Kim teaches that the abstracted object data includes socket options [0035], and the socket options include a port identifier/number, e.g. “For network objects, socket/bind system calls are analyzed and stored in the object list data structure D204 for the used protocol and port number” [0035])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang with the teachings of Kim. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Kim to provide abstracted object data  =from the virtual machine of Peacock in view of Liang.  
The motivation would have been as follows: “a network object is processed by combining the port number and protocol used by the program” [0036 – Kim]. 

However, Peacock in view of Liang in view of Kim does not disclose the following:
wherein the socket options include a file descriptor, an internet protocol address and a port identifier.  
Nonetheless, this feature would have been made obvious, as evidenced by Beck.
(Beck teaches that the socket options include a file descriptor, an internet protocol address and a port identifier, e.g. “A process associates its input or output channel file descriptors ( sockets) with a port number and an IP address” [0128])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Peacock in view of Liang in view of Kim with the teachings of Beck. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add the socket options of Beck to identify the abstracted data object of Peacock in view of Liang in view of Kim.
Beck].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed January 6, 2021, with respect to claims 1-20. However, those arguments are moot in view of a new grounds of rejection.  
Examiner discovered prior arts as listed below: 
Peacock et al. (Pub. No. US2010/0251219 published on September 30, 2010; hereinafter Peacock) 
Liang et al. (Pub. No. US2004/0060058 published on March 25, 2004; hereinafter Liang) 
Kim et al. (Pub. No. US2009/0158385 published on June 18, 2009; hereinafter Kim)
Ivanov et al. (Pub. No. US2008/0127110 published on May 29, 2008; hereinafter Ivanov)
Golfieri et al. (Pub. No. US2017/0060732 filed on August 31, 2015; hereinafter Golfieri)
Beck et al. (Pub. No. US2012/0260133 published on October 11, 2012; hereinafter Beck)
All claims are now rejected with new prior teachings, new combinations, and new rationales that make the claims unpatentable over 35 U.S.C. 103.
To advance prosecution, Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection.  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 21, 2021